Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Devices and Radiological Health,
Complainant,
v.
Digital Radiology Center, Inc.,
Respondent.

Docket No. C-14-869
FDA Docket No. FDA-2014-H-0361

Decision No. CR3270
Date: June 24, 2014
INITIAL DECISION AND DEFAULT JUDGMENT

The Food and Drug Administration’s (FDA) Center for Devices and Radiological Health
(CDRH) initiated the above-captioned matter when it filed an Administrative Complaint
for Civil Money Penalties (Complaint) dated March 24, 2014, with the Departmental
Appeals Board, Civil Remedies Division (CRD), and FDA’s Division of Dockets
Management. CDRH alleged that Digital Radiology Center, Inc. (DRC), as well as three
other Respondents, violated the Mammography Quality Standards Act of 1992 (MQSA
or Act), codified at 42 U.S.C. § 263b, and the Act’s implementing regulations. The
Complaint sought to impose a $2,920,000 civil money penalty on DRC. Because DRC
did not file a timely answer to the Complaint, and the Complaint alleges facts that are
sufficient to prove violations of the Act for which a civil money penalty may be imposed,
I am required under the regulations to issue an initial decision in default against DRC.
Therefore, for reasons provided below, I impose a $2,920,000 civil money penalty on
DRC.
I. Background and Procedural History

CDRH issued a Complaint dated March 24, 2014, that named the following as
Respondents: DRC, Brigitte Alzate, Oscar Alzate, and William B. Smith, MD.!
Complaint §§] 5-8. DRC received the Complaint on March 27, 2014. The Complaint
alleged that DRC violated several provisions of the Act for which CDRH sought a civil
money penalty of $2,920,000. On April 22, 2014, Respondents Oscar Alzate, Brigitte
Alzate, and DRC filed, pro se, a joint request for an extension to file their respective
Answers to the March 24, 2014 Complaint. In my Acknowledgment and Pre-hearing
Order (Order) dated April 30, 2014, I granted a 30-day extension and set May 27, 2014,
as the date on which Respondents would have to file their answers.

Respondent Oscar Alzate and Respondent Brigitte Alzate (the Alzates), through counsel,
filed a joint answer on May 27, 2014, but that answer did not state that DRC had joined
it. On June 3, 2014, DRC, through the same counsel representing the Alzates, filed an
answer to the Complaint.

Counsel for CDRH filed a motion for a default judgment against DRC and, later, a
motion that I strike the late answer that the counsel for the Alzates filed on DRC’s behalf.
Counsel for the Alzates opposed both motions arguing that he had mistakenly failed to
file the answer on time and that based on his reading of the regulations, DRC’s answer
was only one day rather than six days late. DRC argues that this shows that exceptional
circumstances exist for the late filing. CDRH disagrees that exceptional circumstances
exist.

Il. Jurisdiction

The Secretary for Health and Human Services may impose civil money penalties on
facilities that conduct breast cancer screening or diagnosis through mammography
activities. 42 U.S.C. § 263b(h)(3). The procedures in 21 C.F.R. pt. 17 apply to such
cases. 21 C.F.R. § 17.1(h); see also 42 U.S.C. § 263b(h)(4). Those regulations require
that an administrative law judge, qualified under the Administrative Procedure Act, be
assigned to preside over any case initiated with the filing of a complaint. 21 C.F.R.

§§ 17.3(c), 17.5(d). Under an agreement between FDA and the Departmental Appeals
Board, CDRH filed its Complaint against DRC with CRD. Consequently, the CRD

' The CRD Director docketed each Respondent under a separate CRD docket number.
Respondent Smith filed a timely answer to the Complaint and a motion to dismiss the
Complaint as it pertained to him. By order dated June 6, 2014, I dismissed the Complaint
against Respondent Smith (CRD Docket No. C-14-868). Respondent Brigitte Alzate
(CRD Docket No. C-14-866) and Respondent Oscar Alzate (CRD Docket No. C-14-867)
filed a timely joint answer to the Complaint. Therefore, this Initial Decision and Default
Judgment does not apply to those three respondents.
director administratively assigned this case to me for adjudication. Therefore, I have
jurisdiction over this matter.

II. Issues
1. Whether DRC filed a timely answer to the Complaint.

2. Whether CDRH alleged facts in the Complaint, which, if assumed to be true,
would establish DRC’s liability under 42 U.S.C. § 263b(h) for a civil money
penalty.

IV. Analysis
A. DRC did not file a timely answer to the Complaint.

As stated above, DRC received CDRH’s complaint on March 27, 2014, and DRC and the
Alzates jointly filed a pro se request for an extension of time to file their answers. I
granted that motion in my April 30, 2014 Order and provided DRC and the Alzates with
30 additional days to file their answer. In the Order I established a filing deadline of May
27, 2014 for DRC, Brigitte Alzate, and Oscar Alzate to file their answers to the
administrative complaint against them. I permitted DRC and the Alzates to answer the
administrative complaint jointly so long as they affirmatively stated that they intended to
jointly defend the complaint. I also notified Respondents that their answers must comply
with the requirements in 21 C.F.R. §§ 17.9 and 17.31. Further, I warned Respondents
that no other extensions would be granted and that a failure to file a timely answer could
result in a default judgment. Order 2.

In order to initiate a civil money penalty action, CDRH must “serv[e] on the
respondent(s) a complaint ....” 21 C.F.R. § 17.5(a). The regulations require that proof
of service include “the name and address of the person on whom the complaint was
served, and the manner and date of service... .” 21 C.F.R. § 17.7(b). CDRH submitted
proof that it served the March 24, 2014 Complaint on DRC by certified mail on March
27, 2014. This method of service and proof of service is permissible. See 21 C.F.R.

> CDRH also argues that DRC has not shown exceptional circumstances that would
permit me to accept DRC’s late filed answer. DRC disagrees. The question as to
whether there are exceptional circumstances that would permit DRC to file a late answer
is not presently before me because this decision is only concerned with whether I should
issue an initial decision and default judgment. See 21 C.F.R. § 17.11(a)-(b). If DRC
decides to contest this decision, it must do so by filing a motion to reopen this case, at
which time DRC will have to prove that exceptional circumstances precluded DRC from
filing a timely answer. Jd. § 17.11(c). If DRC proves such circumstances existed, I may
withdraw this initial decision and default judgment. Id. § 17.11(d).
§ 17.7(a)(1), (b)(2). Based on that date of service, DRC’s Answer was due no later than
April 26, 2014. See 21 C.F.R. § 17.9(a). However, the regulations permit an
administrative law judge to grant “up to 30 additional days” beyond the original 30-day
deadline. Jd. § 17.9(c). Therefore, when I granted DRC and the Alzates a 30-day
extension to file their answers by May 27, 2014, I gave them the maximum additional
time to file an answer permitted under the regulations. See 21 C.F.R. 17.9(c).

Although the Alzates, through counsel, filed an answer on May 27, 2014, DRC was not a
part of that answer. Counsel for the Alzates filed an answer for DRC on June 3, 2014;
however, that filing was clearly late. Therefore, I find that DRC did not file a timely
answer to the Complaint.

> Tt has been exceeding unclear whether counsel for the Alzates is representing only the
Alzates or both the Alzates and DRC. It appears that after securing an extension of time
to file the answer, the Alzates retained Daniel Nicholas of the Nicholas Law Firm, P.A.,
in Tampa, Florida, to serve as their attorney. Mr. Nicholas filed pleadings prior to May
27, 2014, that indicated he may have been representing DRC in this proceeding. For
example, on May 20, 2014, Mr. Nicholas filed an Opposition to Respondent Smith’s
Request for Official Recognition/Judicial Notice on behalf of Respondents Oscar Alzate,
Brigitte Alzate, and DRC. On May 21, 2014, Mr. Nicholas filed a First Request for
Judicial Notice on behalf of Respondents Oscar Alzate, Brigitte Alzate, and DRC.
However, other pleadings were filed only on behalf of Oscar and Brigitte Alzate, with no
indication that Mr. Nicholas represented DRC. For example, on April 30, 2014, he filed
an Amended Motion for Extension of Time to Answer Administrative Complaint only on
behalf of Oscar and Brigitte Alzate, not DRC. Most notably, on May 27, 2014, Mr.
Nicholas filed an Answer on behalf of Oscar and Brigitte Alzate, but not DRC. My April
30, 2014 Order made clear that Respondents Oscar Alzate, Brigitte Alzate, and DRC
could file a joint answer and jointly defend the matter if they chose to do so. Order | 2.
The Alzates, by filing a joint answer without DRC, indicated that they would not be
defending the matter along with DRC. If Mr. Nicholas is actually representing DRC as
well as both of the Alzates, as he now asserts, then it calls into question whether there is
an impermissible conflict of interest that would disqualify Mr. Nicholas from serving as
counsel for DRC. See Fla. R. of Prof. Conduct Rule 4-1.7(a). This is because Mr.
Nicholas stated in the June 3, 2014 answer he filed on DRC’s behalf that “DRC is the
alter ego of Respondent Dr. Smith.” Further, in the amended motion for an extension of
time to file an answer, Mr. Nicolas stated that Respondent Smith, and not the Alzates
owned DRC. Should Mr. Nicholas attempt any future representation of DRC before me,
ie., file a motion to reopen this case, Mr. Nicholas must show that he has been duly
appointed as counsel for DRC by an individual with authority to make that decision for
DRC, and that under Florida conflict of interest rules, he is ethically able to accept such
an appointment. A failure to make such a showing may result in the rejection of filings.
* Once CDRH filed a motion for default, Mr. Nicholas subsequently responded on
DRC’s behalf and argued that the deadline for filing its Answer was actually June 2,

B. DRC is subject to default judgment and is liable for the civil money penalty
sought in the Complaint.

If service of the complaint has been properly effected under the regulations and if a
respondent does not file an answer within 30 days of service of the complaint, then:

[T]he presiding officer shall assume the facts alleged in the complaint to be
true, and, if such facts establish liability under the relevant statute, the
presiding officer shall issue an initial decision within 30 days of the time
the answer was due, imposing:

(1) The maximum amount of penalties provided for by law for the
violations alleged; or

(2) The amount asked for in the complaint, whichever amount is smaller.

21 C.F.R. § 17.11(a). Further, a failure to file a timely answer means that “the
respondent waives any right to a hearing and to contest the amount of the penalties and
assessments” imposed in the initial decision. 21 C.F.R. § 17.11(b).

Therefore, in order to determine whether DRC is liable for a civil money penalty, I must
review the facts alleged in the Complaint and determine if such facts, taken as true,
would establish a legal basis for penalties to be imposed under the relevant statute.

The Complaint provides the following facts. The American College of Radiology, an
FDA-approved accreditation body, notified DRC on June 3, 2011, that its accreditation
under the Act was denied and recommended that DRC cease conducting mammograms.
Complaint § 20. On June 6, 2011, FDA notified DRC that it was no longer certified
because it did not meet the Act’s certification requirements and that it must cease
performing mammography. Complaint § 21.

2014, even though that is beyond the time permitted by regulation and contradicts the
express deadline stated in my April 30, 2014 Order. According to DRC, because my
April 30, 2014 order was mailed to DRC, an automatic five day extension was added
pursuant to 21 C.F.R. § 17.30(c). Inote that the April 30, 2014 Order did not give DRC a
“period of time” to respond, e.g., 30 days from the date of the order, but a date certain,
i.e., May 27, 2014. Nor was the deadline for a response, but rather for an answer to the
Complaint, the deadlines for which are specifically governed in 21 C.F.R. § 17.9. Most
notably, even if DRC is correct with regard to the June 2, 2014 deadline for it to file an
answer, it failed to file its Answer by that deadline as well.
From September 6 to Se

ptember 12, 2012, FDA inspectors conducted an unannounced

inspection of DRC. The inspectors “confirmed that the DRC facility had performed
mammography without the required MQSA certificate ....” Complaint § 22. FDA

determined that DRC “p
certificate between June
September 6, 2012 (the

least 315 business days.”

Inspectors also determin
assurance and quality co

erformed at least 1,730 mammograms without an MQSA

8, 2011 (the date DRC received FDA’s notification letter) and
ast day on which DRC performed mammograms), a period of at
> Complaint 423.

ed “that DRC had failed to implement and document a quality
trol program that substantially complied with MQSA quality

standards.” Complaint § 24. The inspectors documented 15 such violations. Inspectors
also found documents in a shred bin that DRC was required to maintain by regulation.

Complaint § 25. CDRH
mammography services
DRC had performed the

later directed DRC to notify all patients that received
from DRC between June 8, 2011 and September 6, 2012, that
mammograms without proper certification. Complaint § 31.

CDRH alleged in the Complaint that DRC was not certified pursuant to the MQSA and
that the inspection between September 6 and September 12, 2012 revealed that DRC
violated 42 U.S.C. § 263b(b)(1) (certification requirement to perform mammography),

§ 263b(f) (substantial co

mpliance with the Act), and § 263b(h)(2) (timely notification of

patients). CDRH asked the CRD to impose the following civil money penalties based on

the alleged violations of

¢ $10,000 for D

the Act:

RC’s violation of 42 U.S.C. § 263b(b);

e $315,000 for DRC’s violation of 42 U.S.C. § 263b(f) for 315 days ($1,000 per
day of noncompliance); and

e $2,595,000 for DRC’s violation of 42 U.S.C. § 263b(h)(2) with regard to 1,730
patients ($1,500 per patient not timely notified.

Complaint § 42.
A mammography facility must have a valid certificate to perform mammography scans.
42 U.S.C. § 263b(b)(1). In order to be certified, a facility must be accredited by an
accreditation body approved by the FDA. 42 U.S.C. § 263b(d)(1)(A)(iv); 21 C.F.R.

§ 900.11(a), (b)(1). FDA performs annual inspections of facilities certified to perform
mammography to ensure the facility’s compliance with the Act, including all of the
“quality standards” set forth in 42 U.S.C. § 263b(f). 42 U.S.C. § 263b(g)(1)(E).

If upon inspection FDA determines that the quality of mammograms performed in a
facility are inconsistent with the requirements in the Act, FDA may require the facility to
notify patients who received mammograms at the facility of the deficiencies posing a
risk, the potential harm, and any remedial steps to be taken. 42 U.S.C. § 263b(h)(2).

The Act permits FDA to impose civil money penalties if a facility does not comply with
the standards set forth in the Act. 42 U.S.C. § 263b(h)(3). Relevant here, FDA may,
among other things, impose a civil money penalty up to $11,000 for a facility’s failure to
obtain a certificate as required in 42 U.S.C. § 263b(b). Jd. § 263b(h)(3)(A); 21 C.F.R.

§ 17.2. FDA may also impose a civil money penalty up to $11,000 for each day a facility
fails to comply with the quality standards in 42 U.S.C. § 263b(f). 42 U.S.C.

§ 263b(h)(3)(B); 21 C.F.R. § 17.2. Finally, FDA may impose a civil money penalty up to
$11,000 for each failure of a facility to notify a patient of risk as required in 42 U.S.C.

§ 263b(h)(2). Id. § 263b(h)(3)(C); 21 C.F.R. § 17.2.

Accepting the facts alleged in the March 14, 2014 Complaint as true, I conclude that
those facts establish that DRC is liable under the Act. See 42 U.S.C. § 263b(b)(1), (f),
(h)(2). I further conclude that CDRH’s request to impose a $2,920,000 civil money
penalty against DRC is permissible because it is less than the maximum penalty
prescribed by law. See 42 U.S.C. § 263b(h)(3)(A)-(C); 21 C.F.R. § 17.11(a)(2).

V. Conclusion

Based on the foregoing, I conclude that DRC failed to file a timely answer to CDHR’s
Complaint and that the regulations require that | issue this initial decision of default
judgment. Therefore, I direct that DRC pay a civil money penalty in the amount of
$2,920,000 to CDRH or to any federal governmental department, agency or office that
CDHR specifies. This initial decision becomes final and binding upon both parties 30
days after the date of its issuance. 21 C.F.R. § 17.11(b).

It is so ordered.
/s/

Scott Anderson
Administrative Law Judge

